Name: COMMISSION REGULATION (EEC) No 2872/93 of 20 October 1993 re-establishing the levying of customs duties on products falling within CN codes 2523, originating in Poland and in the territory of the former Czech and Slovak Republic, to which the tariff ceilings set out in Council Regulation (EEC) No 3918/92 apply
 Type: Regulation
 Subject Matter: tariff policy;  industrial structures and policy;  political geography;  Europe;  political framework
 Date Published: nan

 No L 262/34 Official Journal of the European Communities 21 . 10 . 93 COMMISSION REGULATION (EEC) No 2872/93 of 20 October 1993 re-establishing the levying of customs duties on products falling within CN codes 2523, originating in Poland and in the territory of the former Czech and Slovak Republic, to which the tariff ceilings set out in Council Regulation (EEC) No 3918/92 apply whereas, it is appropriate to re-establish the levying of customs duties for the products in question with respect to Poland and the territory of the former Czech and Slovak Republic, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3918/92 of 28 December 1992 opening and providing for the administration of Community tariff quotas and ceilings for certain agricultural and industrial products and estab ­ lishing a reduced variable component for certain processed agricultural products originating in Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) (1993) ('), amended by Regula ­ tion (EEC) No 2232/93 (2), and in particular Article 6 thereof, Whereas, pursuant to Article 1 of Regulation (EEC) No 3918/92, Hungary, Poland and the territory of the former Czech and Slovak Federal Republic (CSFR) shall benefit from preferential tariff arrangements, in particular the preferential tariff ceilings laid down in column 6 of Annex I to that Regulation ; whereas, pursuant to Article 6, as soon as the ceilings have been reached, the Commission may adopt a regulation re-establishing the customs duties applicable to the third countries in ques ­ tion until the end of the calendar year ; Whereas that ceiling was reached by charges of imports of the products listed in the Annex, originating in Poland, to which the tariff preferences apply ; Article 1 As from 25 October 1993 the levying of customs duties, suspended for 1993 pursuant to Regulation (EEC) No 3918/92, shall be re-established on imports into the Community of the products listed in the Annex, origin ­ ating in Poland and in the territory of the former Czech and Slovak Republic. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 October 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 396, 31 . 12. 1992, p. 12. 0 OJ No L 200, 10. 8 . 1993, p. 1 . 21 . 10 . 93 Official Journal of the European Communities No L 262/35 ANNEX Order No CN code Description Origin 21.0001 2523 Portland cement Poland Territory of the Former Czech and Slovak Republic